            Case 4:20-cv-11113-TSH Document 2 Filed 06/11/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS



 CHRISTIANN GIBEAU,
                                                       C.A. NO. CaseNumber
            Plaintiff,

            v.

  GARY ALLEN & RICHARD L. HODGES,
  INC.,

            Defendants.


                   NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. § 1441


       The Defendants, Gary Allen and Richard L. Hodges, Inc., file this Notice of Removal to

the United States District Court of Massachusetts from Worcester Superior Court, Worcester

County, Trial Court of the Commonwealth of Massachusetts, and state the following in support of

this Notice of Removal:

       1.        The Plaintiff Christiann Gibeau (the "Plaintiff')
                                                      “Plaintiff”) is an individual who resides in

Clinton, Worcester County, Massachusetts. The plaintiff filed a civil action against Gary Allen

and Richard L. Hodges, Inc. (collectively, the "Defendants")
                                               “Defendants”) in Worcester Superior Court,

Worcester County, Trial Court of the Commonwealth of Massachusetts, Civil Action No.

2085CV001178D, entitled Christiann Gibeau v. Gary Allen & Richard L. Hodges, Inc. On or

about March 19, 2020, Gary Allen received a copy of the Summons, Complaint, and Civil Action

Cover Sheet. On or about May 28, 2020, Gary Allen received a copy of the Summons, Complaint,

and Civil Action Cover Sheet.

       2.        This Notice of Removal is filed in the United States District Court for the District

of Massachusetts within the time allowed by law for removal of civil actions. The documents
                Case 4:20-cv-11113-TSH Document 2 Filed 06/11/20 Page 2 of 5



attached hereto as Exhibit A constitute all of the process and pleadings served upon the Defendants

to date.

           3.      This action is removable to this Court pursuant to 28 U.S.C. § 1441(b), because the

plaintiff is domiciled in Massachusetts, Defendant Gary Allen is domiciled in Connecticut, and

Defendant Richard L. Hodges, Inc.’s
                             Inc.'s principal place of business in Unity, Maine. As such,

diversity of citizenship exists. The Plaintiff alleges that she sustained injuries to her head, back,

elbow, and wrist.. According to her Civil Action Cover Sheet, the Plaintiff claims documented

medical and physical therapy expenses of $10,142.21, and pain and suffering and emotion distress

of $100,000. As such, the amount in controversy exceeds statutory minimums for federal

jurisdiction.

           4.      In accordance with 28 U.S.C. § 1446(b), this Notice of Removal is being filed

within thirty (30) days of receipt of the Summons and Complaint.

           5.      In accordance with 28 U.S.C. § 1446(d), a notice of the filing of this Notice of

Removal and a copy of this Notice of Removal will be filed with the Clerk of Worcester Superior

Court, Worcester County, Trial Court of the Commonwealth of Massachusetts.

           6.      Pursuant to Local Rule 81.1(A), the Defendants shall request of the Clerk of the

Worcester Superior Court, Essex County, Trial Court of the Commonwealth of Massachusetts,

certified or attested copies of all records and proceedings in the state court and certified or attested

to copies of all docket entries therein, and shall file the same with this Court within thirty (30) days

after filing of this Notice of Removal.

           WHEREFORE, the petitioners pray that said action now pending in Worcester Superior

Court, Essex County, Trial Court of the Commonwealth of Massachusetts be removed therefrom

to the United States District Court for the District of Massachusetts.




                                                    2
Case 4:20-cv-11113-TSH Document 2 Filed 06/11/20 Page 3 of 5




                                 Respectfully submitted,

                                 DEFENDANTS,

                                 GARY ALLEN AND RICHARD L.
                                 HODGES, INC.

                                 By Their Attorney,

                                 /s/
                                 /5/ Sean F. McDonough
                                 Sean F. McDonough, BBO #564723
                                 smcdonough@morrisonmahoney.com
                                 MORRISON MAHONEY LLP
                                 250 Summer Street
                                 Boston, MA 02210-1181
                                 Phone: 617-439-7500
                                 Fax:      617-342-4954




                             3
          Case 4:20-cv-11113-TSH Document 2 Filed 06/11/20 Page 4 of 5




                                CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the

registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will

be sent to those indicated as non-registered participants on June 11, 2020


 /s/
 /5/ Sean F. McDonough




                                                 4
Case 4:20-cv-11113-TSH Document 2 Filed 06/11/20 Page 5 of 5




  EXHIBIT A
